DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 19, and 23 of U.S. Patent No. 9,486,587. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19 and 23 of the Patent contain the same subject matter of instant claim 2 as the Patent discloses the assembly, the clutch member having a plurality of teeth on an outer perimeter of the clutch member, and a dose member having a plurality of teeth on an outer flange member of the dose member. As the clutch and dose member engagement means of the Patent are disclosed as those set forth in instant claim 2 such an engagement means would have been obvious to utilize as set forth in claim 2 of the instant application. 
Regarding instant claim 3, the subject matter is known from claim 1 of the Patent. 
Regarding claim 4, the subject matter is known from claim 2 of the Patent.
Regarding claim 5, the subject matter is known from claim 3 of the Patent. 
Regarding claims 6 and 7, the subject matter is known from claim 1 of the Patent.
Regarding claim 8, the subject matter is known from claim 5 of the Patent. 
Regarding claim 9, the subject matter is known from claim 7 of the Patent. 
Claims 10 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 19, and 23 of U.S. Patent No. 9,486,587 in view of Moller (US 2002/0052578). Regarding claims 13-16, Patent claims 3, 19, and 23 disclose the subject matter of instant claims 13-16 as set forth above, and the Patent further discloses the use of a cartridge (see Patent claim 9), however, the Patent fails to explicitly disclose the stop assembly which prevents the . 
Moller teaches (Figure 1) an injection device comprising a multi-part plunger (4, 12) which comprises a stop member (35) which prevents the setting of a dose beyond the amount in the cartridge (Paragraph [0030]). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the stop assembly of Moller in the device of the Patent to prevent a user from setting a dose higher than desired prior to an injection as taught by Moller.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 19, and 23 of U.S. Patent No. 9,486,587 in view of Harms et al. (US 2009/0275916). Regarding claim 12, the Patent in claims 3, 19, and 23 teaches the invention substantially as set forth above, but fails to explicitly disclose the presence of slots on the clutch member. Harms et al. teaches a medication delivery device comprising a clutch member (plate 25) having fixing members in the form of slots on the body (Paragraph [0123] discloses the use of a splined feature between the dose limiting member and clutch member). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the connection means of the clutch member of the Patent by utilizing the splined feature between the outer portion of the clutch and an inner surface of a surrounding member to control relative motion between the two elements during use of the device as taught by Harms et al. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art of record is considered to be Harms et al. (US 2009/0275916). .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783